Citation Nr: 1037305	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-06 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1968 to August 1970.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the Veteran presented personal 
testimony during a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.

In July 2008, the Board issued a decision that denied service 
connection for a duodenal ulcer.  The Veteran appealed that 
decision.  In a June 2009 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated July 2008 Board 
decision and remanded the matter for further action consistent 
with a Joint Motion between the parties.  This case was before 
the Board in March 2010 when it was remanded for additional 
development.


FINDING OF FACT

A duodenal ulcer was not manifested in service; any post-service 
duodenal ulcer disease was not manifested in the first year 
following the Veteran's discharge from active duty; and the any 
current duodenal ulcer disease is not shown to be related to the 
Veteran's service  


CONCLUSION OF LAW

A duodenal ulcer was not incurred in or aggravated by military 
service, nor may service incurrence of a duodenal ulcer be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in May 2004 and 
December 2004.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, supra, 
Pelegrini, supra.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  While the Veteran was not specifically advised of the 
criteria for rating duodenal ulcers, or those governing effective 
dates of awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), 
as rating and effective date criteria have no significance unless 
the claim is allowed, and the decision below does not do so.  The 
Veteran had ample time to respond to this letter or supplement 
the record.  Neither he nor his representative alleges that 
notice has been less than adequate for this issue.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The Veteran reported for VA 
examinations in May 2004, January 2005 and April 2010.  The 
Veteran testified at an April 2005 hearing.  Evidentiary 
development in this matter is complete to the extent possible.  
The Veteran has not identified any other pertinent evidence that 
remains outstanding. VA's duty to assist is met.

Law and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and duodenal ulcer disease becomes 
manifest to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder is 
not included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  The Court has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background

STRs show that on his April 1968 preinduction physical 
examination, the examiner noted that the Veteran had a normal 
abdomen and viscera.  The Veteran reported on an April 1968 
report of medical history that he had previously had frequent 
indigestion and nervous trouble.  He explained that he had 
nervous indigestion which he treated with Maalox.  He also noted 
that he did not have stomach, liver, or intestinal trouble.  In 
June 1970, the Veteran complained of stomach cramps and dry 
heaves; he was treated with medication.  No further treatment was 
noted.  A July 1970 separation examination report shows that the 
Veteran had a normal abdomen and viscera.  The Veteran indicated 
on a July 1970 report of medical history that he did not have 
frequent indigestion.  He also noted that he did not have 
stomach, liver, or intestinal trouble.

In a May 2004 statement, the Veteran's spouse stated that the 
Veteran suffered from stomach pains around one-and-a-half to two 
years after his discharge from active duty.  She mentioned that 
the pains were intense at times, and the Veteran had to have 
three-quarters of his stomach removed around August 1978.

On VA examination in May 2004, the Veteran stated that his 
duodenal ulcer was diagnosed at the age of 29 (about seven years 
after his separation from service).  He reported epigastric 
discomfort and abdominal pain since his service.  He had 
previously undergone partial gastrectomy.  The examiner noted 
findings consistent with an apparent Billroth II procedure with 
thickened gastric folds which may have represented gastritis.  
The diagnosis was duodenal ulcer, status post partial gastrectomy 
with residuals.

VA outpatient records from May 2004 to September 2004 reveal 
ongoing treatment for duodenal ulcers.  

In a September 2004 statement, the Veteran stated that he started 
having stomach problems a few months after leaving Vietnam.  He 
said that he got ulcers on top of ulcers that would not heal.  He 
stated that he had to have three-quarters of his stomach removed.

On VA examination for liver, gall bladder, and pancreas in 
January 2005, the Veteran reported having gastroenteritis while 
on active duty.  He said that he was prescribed Maalox.  He 
stated that ten years after active duty, his stomach pain was 
aggravated, and he was diagnosed with a duodenal ulcer.  The 
examiner gave a diagnosis of status post Billroth II, 1981, and 
gastritis.

During his personal hearing at the RO in April 2005, the Veteran 
said that he was hospitalized with minor digestion problems and a 
severe fever following his basic training.  He said that he was 
given a lot of fluids.  He stated that he always had indigestion, 
and about ten years after leaving the service, he was diagnosed 
with duodenal ulcer syndrome.  He said that doctors removed nine-
tenths of his stomach.  He remarked that doctors had told him 
that he had the condition for many years as he had a lot of 
scars.  He stated that no doctor at the VA had indicated that his 
condition had manifested over time, but he had been told that his 
current condition was related to his previous operation.  He had 
the impression from his doctor that he had his disorder prior to 
service.  He noticed his indigestion prior to service, but he 
said it wasn't as severe.  He thought he had his operation in 
1979, as it was ten to eleven years after he left the military.  
He commented that he was 20 or 21 when he left the military and 
was 31 when he had his stomach operation.

An April 2010 VA examination report notes that the Veteran denied 
any current abdominal pain, diarrhea, constipation, nausea, or 
vomiting.  His weight was stable.  There was no hematemesis or 
melena.  He was taking omeprazole daily for ulcer disease with no 
side effects.  On examination, the abdomen was soft, nontender 
and nondistended.  Upper GI series revealed a small hiatal 
hernia, no frank gastroesophageal reflux and no evidence of 
current ulcer.  The examiner opined that the Veteran's ulcer had 
resolved and there was no functional impairment due to duodenal 
ulcer.  After reviewing the Veteran's claims file, the examiner 
stated that the Veteran's duodenal ulcer is less likely as not 
related to the single episode of gastrointestinal complaints in 
service.  The examiner noted that during service the Veteran had 
symptoms consistent with gastroenteritis which is usually a viral 
illness, is self-limited, and resolves after a short period of 
time.  He stated, "This condition would not have led to or been 
related to duodenal ulcer condition that was diagnosed about 11 
years after the fact.

In an August 2010 statement, the Veteran indicated that he did 
not seek treatment for his ulcer for many years after service 
because he did not have the money or health insurance to do so.

Analysis

Based on the evidence of record, the Board finds that a duodenal 
ulcer was not incurred in or aggravated by active service, nor 
may its incurrence be presumed.  

The STRs do not show that the Veteran experienced a duodenal 
ulcer while on active duty.  The STRs are negative for any 
definitive signs, symptoms, treatment, or diagnosis of a duodenal 
ulcer.  While the Veteran reported stomach cramps in June 1970, 
it appears that the stomach cramps were acute and transitory as 
there are no other notations of treatment for a stomach disorder 
in the service treatment records.  Additionally, the July 1970 
separation examination report shows that the veteran had a normal 
abdomen and viscera, and the Veteran indicated on his July 1970 
report of medical history that he did not have frequent 
indigestion.  He also noted that he did not have stomach, liver 
or intestinal trouble.  Moreover, the April 2010 VA examiner 
opined that during service the Veteran had symptoms consistent 
with gastroenteritis, rather than duodenal ulcer.  He further 
stated that gastroenteritis did not lead to and was not related 
to duodenal ulcer condition.  There is no medical opinion of 
record to the contrary.  (While there is an indication on the 
April 1968 report of medical history that the Veteran had a pre-
existing indigestion issue, there are no reports of any treatment 
for indigestion or a duodenal ulcer during his active duty.  As 
the examiner noted that the Veteran had a normal abdomen and 
viscera on the July 1970 separation exam, the Board concludes 
that any possible pre- existing indigestion disorder was not 
aggravated by active service.)

The Board has considered whether service connection for a 
duodenal ulcer could be established on a presumptive basis.  To 
establish service connection for a disability on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the veteran leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309.  In this case, no medical evidence 
demonstrates that the Veteran experienced a duodenal ulcer to a 
compensable level within a year after his discharge from active 
duty.  Therefore, service connection for a duodenal ulcer cannot 
be established on a presumptive basis.

In addition, the April 2010 VA examiner opined that the Veteran's 
duodenal ulcer disease was not caused or aggravated by his 
service.  The Board finds this opinion to be persuasive because 
it is based on a review of the Veteran's pertinent history.  
Notably, the VA examiner specified reasons for his conclusion, 
including that the Veteran's gastrointestinal symptoms in service 
were not related to ulcer disease, as gastroenteritis was of a 
viral nature and was self-limiting and resolved after a short 
period of time.  The Board finds that this is consistent with the 
lack of additional complaints in service.  There is no medical 
opinion to the contrary of record. 

The Board has carefully considered the May 2004 statement from 
the Veteran's spouse which indicates that the Veteran had stomach 
problems one-and-a-half to two years following his active duty.  
Unfortunately, this evidence places the origins of the Veteran's 
stomach disorder outside of the Veteran's active duty and the 
presumptive period.  As such, it does not support the Veteran's 
contention that his duodenal ulcer should be service connected.

Also, the Board has considered the Veteran's statements that he 
experienced indigestion and pain throughout his time on active 
duty.  However, the Board also notes that on his July 1970 report 
of medical history, the Veteran indicated that he did not have 
problems with indigestion, and he noted that he did not have 
stomach, liver or intestinal trouble.  Due to their contradictory 
nature, the Board finds the Veteran's after the fact assertions 
regarding the symptoms he experienced while on active duty to be 
of less persuasive value.

The only evidence portending that the Veteran has a duodenal 
ulcer related in any way to his service in the military comes 
from him personally.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, supra.  Although the appellant 
is competent to provide evidence of symptoms such as pain, see 
Washington, supra, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu, supra.  Therefore, the 
Board finds entitlement to service connection is not warranted.  
Gilbert, supra.


ORDER

Entitlement to service connection for a duodenal ulcer is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


